Citation Nr: 1633896	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  05-37 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, Ohio


THE ISSUE

1.  Entitlement to an increased evaluation for left shoulder glenohumeral arthritis with impingement syndrome, currently rated as 20 percent disabling prior to November 13, 2012 and 50 percent disabling from January 1, 2014. 

2.  Entitlement to an increased evaluation for a lumbar spine spondylolisthesis, currently evaluated as 20 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon, III, Veterans Legal Advocacy Group



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to June 1983, and again from February 1986 to December 1991.

These matters come before the Board of Veterans' Appeals (Bard) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A November 2004 rating decision, inter alia, denied entitlement to a TDIU.  The Board remanded the matter in February 2009, July 2011, and April 2013. 

A September 2009 rating decision assigned a 20 percent disability for the service connected lumbar spine disability.  

An April 2010 rating decision denied a higher 20 percent disability rating for the left shoulder disability and a temporary total rating (TTR) based upon convalescence due to left shoulder surgery on January 20, 2010. 

In April 2013, the Board, inter alia, denied a temporary total rating (TTR) based upon convalescence due to left shoulder surgery on January 20, 2010, and this matter is no longer on appeal.  

The Board acknowledges that on his April 2010 Form 9, Appeal to the Board of Veterans' Appeals, and accompanying correspondence regarding the issue for an increased rating of the spine, the Veteran indicated that he desired a Travel Board hearing; however, on a subsequent From 9 and accompanying correspondence, the Veteran specifically listed the issues regarding his lumbar spondylosis and left shoulder disability and limited his hearing request to a local hearing with a Decision Review Officer (DRO).  Furthermore, on March 2011 VA Form 21-4138, Statement in Support of Claim, the Veteran requested an informal conference in lieu of a formal hearing and a March 2011 DRO Conference Report noted that the Veteran canceled a local/formal hearing in lieu of an informal conference with a DRO.  At this time, the Veteran's request to appear at a Board hearing regarding his lumbar spine disability is therefore deemed to have been waived.  If, during remand development, the Veteran or his representative requests an opportunity to appear at a hearing, the request should be given due consideration.  

The issues of entitlement to a disability rating in excess of 50 percent for a left shoulder glenohumeral arthritis with impingement syndrome for the appeal period from January 1, 2014, and a disability rating in excess of 20 percent for lumbar spine spondylolisthesis, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

For the appeal period prior to November 13, 2012, the Veteran's left shoulder glenohumeral arthritis with impingement syndrome approximates limitation of motion to 25 degrees from the side; unfavorable ankylosis of the scapulohumeral articulation and abduction limited to 25 degrees from the side has not been shown.  


CONCLUSION OF LAW

For the appeal period prior to November 13, 2012, the criteria for a 30 percent rating, but no higher, for left shoulder glenohumeral arthritis with impingement syndrome have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5201, 5202, 5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3(2015).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2015).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. Id.  

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Court has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups." Id. at 206.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

The Veteran's left shoulder glenohumeral arthritis with impingement syndrome is rated under 38 C.F.R. § 4.71a, DC 5201, for limitation of motion of the arm.  The rating criteria provide different ratings for the minor arm and the major arm.  As the Veteran is right-handed, his left arm is his minor arm. 

Under 38 C.F.R. § 4.69, handedness, for the purpose of a dominant rating, will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand of an ambidextrous individual will be considered the dominant hand for rating purposes.

Under DC 5201, limitation of motion of the arm at shoulder level warrants a 20 percent rating for both the major and minor arm; limitation of motion midway between side and shoulder level warrants a 30 percent rating for the major arm and 20 percent for the minor arm; limitation of motion to 25 degrees from the side warrants a 40 percent rating for the major arm and 30 percent for the minor arm. 

Under DC 5003 for degenerative arthritis, a 10 percent rating is warranted for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating is applicable with x-ray evidence of involvement of 2 or more major joints, or 2 or more minor joint groups, with occasional incapacitating episodes.

The Board notes review of the evidence of record, to include the VA outpatient treatment records, the Veteran's contentions, and VA examination reports. 

In consideration of the applicable rating criteria of the shoulder, the Board finds that the objective medical evidence supports a disability rating of 30 percent for the left shoulder disability, but no higher.

VA treatment records dated in September 2009 noted that the Veteran's complaints of worsening severe left shoulder pain and that he routinely received "shots" into his shoulder area.  On January 4, 2010, the Veteran had complaints of left shoulder pain and had been treated with numerous pain medications as well as serial shoulder injections with relief.  The Veteran reported his pain as 6/10.  On examination of the left shoulder, the Veteran was able to perform forward flexion to 120 degrees and abduction to 80 degrees.  There was tenderness to palpation over the acromioclavicular (AC) joint and Neer/Hawkins testing was mildly positive.  An x-ray revealed glenohumeral joint space narrowing with inferior humeral head osteophyte.  He was diagnosed with glenohumeral osteoarthritis.  On January 20, 2010, the Veteran underwent surgical arthroscopy with subacromial decompression and debridement.  The Veteran was seen for follow-up and in February 2010 was reported to be in stable condition.  

On a January 2010 VA examination to ascertain whether or not the Veteran's arm tremors were related to his major depressive disorder, a motor examination revealed that strength and tone were normal throughout, although the strength of the left upper extremity was somewhat limited by left shoulder pain.  Deep tendon reflexes were 2+ and symmetrical throughout.  

On March 2010 VA examination regarding the shoulder, the examiner noted that the Veteran was right hand dominant.  The Veteran reported that he had pain that was deep inside his left shoulder rated as a 9/10, all day, and every day.  He reported that it interfered with his sleep two or three times a night and woke him from sleep.  He stated that he did not have symptoms of instability, but stated that he had pain with overhead activities.  In regard to functional impairment, he had difficulty with reaching and doing overhead activities.  He reported that flare ups of increased pain occurred approximately once a month would last approximately one week at a time.  He did not require an assistive device.  

A physical examination revealed active range of motion from 0 to 40 degrees of abduction and flexion from 0 to 50 degrees.  The examiner reported that measurements of rotation were difficult as the Veteran's arm was stuck at 30 degrees of internal rotation with his arm at the side.  He was unable to externally rotate past this point.  He was able to reach the ischial spine on the left, but could not reach the lumbosacral spine as far as internal rotation.  He essentially could rotate from 30 degrees of internal rotation to his body, which was approximately 15 degrees, measuring from 30 to 45.  The range of motion was not additionally limited on repetitive-use testing.  Other testing modalities were limited secondary to the lack of range of motion, but he did appear to passively flex to approximately 80 degrees and abduct to approximately 50 degrees.  The examiner reported that impingement testing was again difficult to preform due to the lack of range of motion, but the Veteran did appear to have a positive Hawkins sign.  There was tenderness to palpation over the AC joint.  The examiner noted that he was unable to test the Veteran for stability given his lack of range of motion. His strength was 4/5 for both internal and external rotation as well as supraspinatus strength.  Radiographs taken in July 2010 demonstrated healed left clavicle fracture with AC joint changes, as well as a large deformity and glenohumeral arthritis.  The diagnosis was left shoulder glenohumeral arthritis and impingement syndrome, status post decompression and debridement.  

A March 2010 Orthopedic Clinic Note reported that the Veteran began to experience increasing pain and decreasing motion of the arm and he held his arm in a fixed position.  On examination, abduction was to 40 degrees, internal rotation was to the front pocket, there was no external rotation, and flexion was to 45 degrees.  The record noted that pre-operation films showed a significant humeral head irregularity with an anteromed hanging osteophyte of the humeral head.  The provider noted that the Veteran would start occupational therapy although it was doubtful that it would change the Veteran's present range of motion due to the articular irregularity.  Later that month, a March 2010 occupational therapy consult noted the Veteran's reports of pain in his left shoulder when he attempted to use it when dressing, or reaching out to the side or overhead.  On examination, the Veteran guarded his arm against abduction and external rotation.  The active range of motion of the left shoulder revealed flexion to 110 degrees (passive motion to 134 degrees) and abduction to 100 degrees (passive motion to 110 degrees).  External rotation was to 0 degrees and internal rotation was to 5 degrees.  An April 2010 occupational therapy note reported active range of motion of the left shoulder as 80 degrees of flexion, external rotation to 10 degrees, and internal rotation to his belt.  Another note a few days later showed active range of motion as flexion to 80 degrees, abduction to 45 degrees, external rotation to 0 degrees, and internal rotation to the belt.  

A February 10, 2011 VA Orthopedic Clinic note reported the Veteran's history of undergoing shoulder surgery with no change in his pain pattern.  On examination there was no external rotation, internal rotation was to the front pocket, and there was 80 degrees of abduction at the glenohumeral joint.  A left shoulder injection was performed during this time.  The record reflects that he went to the emergency room regarding his left shoulder pain on at least two occasions in April and October 2011.  

The Veteran was afforded a VA arm/shoulder examination in March 2011 VA examination.  During his examination, the Veteran reported that his shoulder pain was getting worse and that steroid injections have only been somewhat helpful.  In January 2010, he underwent left shoulder arthroscopic debridement, in which he claimed did not help him.  There was no deformity, incoordination, locking episodes, effusions, symptoms of inflammation, or affected motion of the joint.  The left shoulder did give away and exhibited instability, pain, stiffness, weakness, decreased speed of motion, and episodes of dislocation or subluxation that occurred several times a year, but less than monthly.  He reported severe flare-ups of joint disease every three to four months that lasted three to seven days.  Everyday activities precipitated flare-ups and symptoms were alleviated with steroid injections and rest.  The Veteran's impression on the extent of effects of flares on limitation of motion or other functional impairment was that he avoided doing anything strenuous and overcompensated for his left shoulder disability by using his right arm.  A CT scan of the left shoulder revealed progressive increasing severe left shoulder osteoarthritis characterized by exuberant osteophytic ridging off the superior/inferior glenoid surface and inferior humeral head.  The examiner noted that the Veteran was previously employed as a mail handler until his medical retirement in 2000 due to a cerebrovascular accident.  The Veteran was diagnosed with glenohumeral arthritis of the left shoulder.  The disabilities impact on occupational activities included decreased concentration, problems with lifting and carrying, difficulty with reaching, weakness or fatigue, and pain.  There were no effects with traveling and feeding.  There were mild effects with shopping, bathing, dressing, toileting, grooming, and driving.  There were moderate effects with exercise, chores, and recreation and he was prevented from participating in sports.  An August 2011 addendum reported ranges of motion as follows:  abduction and flexion were from 0 to 60 degrees with pain occurring from 30 to 60 degrees; internal rotation was 0 to 50 degrees with pain from 30 to 50 degrees, and external rotation was from 0 to 70 degrees with pain from 60 to 70 degrees.  There were no changes on repetitive motion.  

VA treatment records dated in April through July 2012 reveal that the Veteran had complaints of severe and worsening left shoulder pain.  A July 18, 2012 orthopedic clinic note, reported a history of the Veteran had receiving injections into his shoulder in January and March 2012 with continued complaints of pain.  The Veteran was advised to discuss a total shoulder arthroplasty with someone who he was comfortable with performing the procedure.  

Based on these findings, and resolving all doubt in favor of the Veteran, the evidence supports the criteria for the next higher 30 percent rating for the left shoulder disability under Diagnostic Code 5201 for the appeal period prior to November 13, 2012, as the evidence indicates painful motion and approximates limitation of motion to 25 degrees from the side.  On March 2010 VA examination, active ranges of motion were reported as 0 to 40 degrees of abduction and flexion from 0 to 50 degrees; however, the examiner reported that measurements of rotation were difficult as the Veteran's arm was stuck at 30 degrees of internal rotation with his arm at the side.  He was unable to externally rotate past this point.  He could not reach the lumbosacral spine as far as internal rotation.  The examiner specifically commented that other testing modalities were limited secondary to the lack of range of motion, but the Veteran did appear to passively flex to approximately 80 degrees and abduct to approximately 50 degrees.  In regard to functional impairment, he had difficulty with reaching and doing overhead activities.  He reported that flare ups of increased pain occurred approximately once a month would last approximately one week at a time.  

A March 2010 Orthopedic Clinic Note reported that the Veteran began to experience increasing pain and decreasing motion of the arm and he held his arm in a fixed position.  On examination, abduction was to 40 degrees, internal rotation was to the front pocket, there was no external rotation, and flexion was to 45 degrees.  Later that month, a March 2010 occupational therapy consult noted the Veteran's reports of pain in his left shoulder when he attempted to use it when dressing, or reaching out to the side or overhead.  On examination, the Veteran guarded his arm against abduction and external rotation.  Although an August 2011 addendum to a March 2011 VA examination showed abduction and flexion from 0 to 60 degrees with pain occurring from 30 to 60 degrees; internal rotation was 0 to 50 degrees with pain from 30 to 50 degrees, and external rotation was from 0 to 70 degrees with pain from 60 to 70 degrees; during the March 2011 VA examination, the Veteran reported that his left shoulder did give away and exhibited instability, pain, stiffness, weakness, decreased speed of motion, and episodes of dislocation or subluxation that occurred several times a year, but less than monthly.  He reported severe flare-ups of joint disease every three to four months that lasted three to seven days.  The examiner noted that the disabilities impact on occupational activities included decreased concentration, problems with lifting and carrying, difficulty with reaching, weakness or fatigue, and pain.  There were mild effects with shopping, bathing, dressing, toileting, grooming, and driving.  There were moderate effects with exercise, chores, and recreation and he was prevented from participating in sports.  In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Veteran's symptoms are contemplated by the now assigned maximum 30 percent rating (for the minor side).  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).

Consideration has been given to application of another diagnostic code that would warrant a rating in excess of 30 percent for the left shoulder glenohumeral arthritis with impingement syndrome.  Potentially applicable codes include Diagnostic Code 5200 (ankylosis of scapulohumeral articulation), 5202 (impairment of humerus), and 5203 (impairment of clavicle or scapula).  Of these diagnostic codes, the only one that provides a rating in excess of 30 percent is Diagnostic Code 5200.  Under Diagnostic Code 5200, a 40 percent rating is warranted where there is unfavorable ankylosis of the minor scapulohumeral articulation and abduction is limited to 25 degrees from the side.  

The Board notes that on March 2010 VA examination, the examiner reported that the Veteran's arm was "stuck" at 30 degrees of internal rotation with his arm at the side.  He was unable to externally rotate past this point.  A March 2010 Orthopedic Clinic Note reported that the Veteran began to experience increasing pain and decreasing motion of the arm and he held his arm in a fixed position.  VA treatment records dated in March and April 2010 and February 2011 showed that there was no external rotation.  However, ankylosis of the scapulohumeral articulation, including unfavorable ankylosis, has not been shown.  Consequently, a rating in excess of 30 percent for left shoulder glenohumeral arthritis with impingement syndrome is not warranted. 

The Veteran genuinely believes that he is entitled to an increased rating for his left shoulder disability.  His factual recitation as to symptomatology associated with the shoulder is accepted as true, and the Board has relied on his reported symptoms, in part, in providing a higher rating in this case.  To the extent that an even higher rating is not assigned, however, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his left shoulder disability, and his views are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's left shoulder and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board notes that the Veteran is in receipt of a separate 20 percent rating for neuroleptic-induced tardive dyskinesia, right upper extremity associated with schizoaffective disorder under DC 8513; however, this rating is not currently on appeal.  

Overall, the demonstrated impairment of the left shoulder glenohumeral arthritis with impingement syndrome warrants no higher than a 30 percent disability rating under applicable rating criteria.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at point prior to November 13, 2012, was the Veteran's left shoulder disability shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60(1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's left shoulder disability at all pertinent points.  As discussed above, the Veteran's left shoulder disability is manifested by painful motion approximating limitation of motion to 25 degrees from the side with reports of flare ups of pain and episodes of giving away, instability, increased pain, stiffness, weakness, decreased speed of motion, and dislocation or subluxation.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's left shoulder symptomatology is contemplated by the rating criteria.  Also, as indicated, the rating schedule provides for a higher rating based on evidence demonstrating more severe impairment.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the disability.

Furthermore, the Board notes that under to Johnson v. McDonald, 762 F.3d 1362 Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider, supra, there is no additional left shoulder impairment that has not-for evaluation purposes-been attributed to the service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all for the foregoing reasons, the Board finds that there is no basis for a staged rating of the Veteran's left shoulder glenohumeral arthritis with impingement syndrome for the appeal period prior to November 13, 2012 as preponderance of the evidence is against assignment of a rating in excess of 20 percent for the left shoulder disability at any pertinent point prior to February 6, 2014.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, the Veteran's claim for a disability rating in excess of 20 percent for the claimed disability must be denied.


ORDER

For the appeal period prior to November 13, 2012, a 30 percent rating, but no higher for left shoulder glenohumeral arthritis with impingement syndrome is granted.  

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the lumbar spine spondylolisthesis, VA treatment records most recently associated with the Veteran's claims file included a February 2016 treatment record reflecting that the Veteran was issued a back brace.  March and April 2016 pain clinic notes showed that the Veteran underwent lumbar epidural steroid injections to manage his pain.  In March 2016, he had complaints of back pain radiating into his lower extremities that was aggravated with walking and movement and associated with muscle spasms.  He reported that his medication did not help with pain as much as it had in the past.  The records noted that he had also received injections in the spine area in May and December 2015.   

Therefore, as such more recent treatment records suggest that the Veteran the Veteran's service-connected lumbar spine spondylolisthesis has increased in severity since he was last examined in September 2014 and he may have a current associated neurological impairment in his lower extremities, a contemporaneous examination to assess the current severity of the lumbar spine spondylolysis, including a determination of whether or not any neurological impairments are present, is warranted.  Additionally, recent VA treatment records suggest that the Veteran's service-connected left shoulder glenohumeral arthritis with impingement syndrome has increased in severity since he was last examined in November 2015.  A January 2016 VA occupational therapy consult noted that the Veteran had weakness in his shoulder ever since his left shoulder replacement therapy in 2013.  He now had stiffness, limitation of motion, and painful motion.  Active range of motion testing indicated that the Veteran's motion in his left shoulder was limited further than what was reported on the prior November 2015 VA examination.  Therefore, a contemporaneous VA examination is necessary in order to determine the nature and severity of such service-connected disability.

Prior to arranging to obtain further medical examinations in this appeal, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

On review of the record, it appears that the Veteran received ongoing care at the Charleston and Columbia VA Medical Centers (VAMCs). The current record also reflects treatment records from the Charleston and Columbia VAMCs dated through January 2016; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain all pertinent, outstanding records of evaluation and/or treatment of the Veteran, to include those from the Charleston and Columbia VAMCs dated after January 2016,following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, to include private treatment records.  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Further, the Board finds that any decision with respect to the increased rating claims being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims for increased rating currently on appeal because a hypothetical grant of the pending the increased rating claims could significantly change the adjudication of the TDIU issue because such a grant would increase the Veteran's overall combined disability percentage and because the Veteran contends that the issues on appeal interfere with him being able to secure substantially gainful employment.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Charleston and Columbia VAMCs all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include all such records from the Charleston and Columbia VAMCs, and any other VA facility, dated since January 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.
 
2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.
 
3. After the completion of directives 1 through 2 above, the AOJ should schedule the Veteran for an appropriate VA examination to determine the current level of impairment due to the service-connected lumbosacral spine disability and any other associated neurological impairment.

The contents of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the designated examiner, and the opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

a) Provide the ranges of motion of the lumbosacral spine, expressed in degrees.

b) The examiner should determine whether the lumbosacral spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion or functional loss due to weakened movement, excess fatigability, incoordination, flare-ups or pain.  Any loss of function on repetitive movements should be noted.

c) Provide a separate neurological examination, if necessary, to identify all neurological disabilities, including lower extremity radiculopathy, associated with the service-connected lumbosacral spine disability. 

d) The severity of each neurological sign and symptom should be reported.  The examiner should provide an opinion with respect to any nerves involved as to whether there is complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis.

e) State whether the Veteran has intervertebral disc syndrome (IVDS) of the lumbosacral spine.  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported. 

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. After the completion of directives 1 through 2 above, the AOJ should schedule the Veteran for an appropriate VA examination to determine the current level of impairment due to the service-connected left shoulder disability.

The contents of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the designated examiner, and the opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

) Provide the ranges of motion of the left shoulder, expressed in degrees.

b) The examiner should determine whether the left shoulder disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion or functional loss due to weakened movement, excess fatigability, incoordination, flare-ups or pain.  Any loss of function on repetitive movements should be noted.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, including entitlement to a TDIU should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


